t c memo united_states tax_court kenny a pearce petitioner v commissioner of internal revenue respondent docket no 19796-07l filed date kenny a pearce pro_se william f castor for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioner seeks judicial review of respondent’s determination to proceed with a proposed levy to collect petitioner’s unpaid federal_income_tax liability for the issues for decision are 1unless otherwise indicated all section references are to the internal_revenue_code whether respondent is prohibited from making the proposed levy under sec_6331 because of a pending offer by petitioner for an installment_agreement and whether respondent abused his discretion in rejecting an installment_agreement that petitioner offered during the collection_due_process_hearing cdp hearing findings_of_fact on date petitioner’s representative submitted form_9465 installment_agreement request offering an installment_agreement to pay dollar_figure per month toward petitioner’s federal_income_tax liabilities for and through by letter dated date respondent’s revenue_officer informed petitioner’s representative that the installment_agreement offer had been denied and that he had days to appeal the denial by scheduling a conference with the revenue officer’s group manager the manager the letter also stated that additional information was needed to continue in the financial review in a letter dated date petitioner’s representative requested an appeal through respondent’s collection_appeals_program cap on date the revenue_officer spoke with petitioner’s representative advised him that he needed to schedule a conference with the manager and advised him that respondent would provide information concerning the amounts and conditions of an acceptable installment_agreement only if petitioner provided sufficient information to make such a determination on date the manager spoke with petitioner’s representative who indicated that he wanted more time to discuss an acceptable installment_agreement amount with the revenue_officer by letter dated date petitioner’s representative withdrew the cap request stating that he would first meet with the revenue_officer and would then renew his cap request if they could not reach agreement on date petitioner’s representative spoke with the revenue_officer to learn what she might consider to be an acceptable amount for an installment_agreement the revenue_officer indicated that she was still reviewing petitioner’s bank statements and other financial information and could not yet provide an acceptable amount by letter dated date petitioner’s representative provided the revenue_officer with some additional bank statements and indicated a desire to move forward with the cap process and or conclude an installment_agreement on date respondent sent petitioner a letter final notice--notice of intent to levy and notice of your right to a hearing with respect to his federal_income_tax liability in response on date petitioner’s representative submitted form request for a collection_due_process or equivalent_hearing indicating that petitioner intended to make an installment_agreement offer and that he disagreed with the proposed levy because a prior installment_agreement is still pending on date respondent’s settlement officer held a cdp hearing with petitioner’s representative the settlement officer concluded that petitioner’s previous installment_agreement offer was no longer pending after date when petitioner’s representative withdrew the cap request the settlement officer stated that he could consider collection alternatives only if petitioner were in compliance with filing_requirements and the financial information supported a proposal the settlement officer stated that he would consider giving petitioner time to file his delinquent form_1040 u s individual_income_tax_return if they could reach a resolution on a collection alternative petitioner’s representative indicated that petitioner still wanted an installment_agreement and thought that dollar_figure per month might be an appropriate amount the parties agreed however that the financial information then available was insufficient to determine petitioner’s ability to pay accordingly the settlement officer was unable to recommend an installment_agreement of dollar_figure per month petitioner’s representative had no other proposal on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s tax_year sustaining the proposed levy in the notice_of_determination respondent determined that no installment_agreement offer was pending when the notice_of_intent_to_levy was issued and that an installment_agreement was not appropriate because petitioner had failed to provide documentation needed to determine his ability to pay and had failed to file his form_1040 petitioner residing in arkansas petitioned this court for review a collection procedures opinion sec_6330 requires the secretary to furnish a person notice and opportunity for a hearing before making a levy on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 once the commissioner’s appeals_office issues a notice_of_determination the person may seek judicial review in this court sec_6330 because petitioner has not challenged his underlying tax_liability our review is for abuse_of_discretion 114_tc_604 under this standard of review the question is whether respondent’s determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 affd 469_f3d_27 1st cir in his petition petitioner assigns as error that the notice_of_intent_to_levy was improper because petitioner had made an offer for an installment_agreement that was still pending when respondent issued the notice and respondent improperly denied petitioner’s request for an installment_agreement in the cdp hearing b pendency of installment_agreement offer the internal_revenue_service irs generally may not levy on the property of a person who has pending an offer for an installment_agreement with respect to the unpaid tax sec_6331 a proposed installment_agreement becomes pending when it is accepted for processing sec_301_6331-4 proced admin regs the proposed installment_agreement remains pending until the irs accepts the proposal the irs notifies the taxpayer that the proposal has been rejected or the proposal is withdrawn by the taxpayer id if the irs rejects the offer the prohibition against levy continues for another days unless the person files an appeal with respondent’s office of appeals in which case the prohibition continues during the pendency of the appeal sec_6331 sec_301 a proced admin regs if the irs rejects a proposed installment_agreement and within days the taxpayer makes a good-faith revision of it the prohibition on levy applies while the revised proposal is pending sec_301_6331-4 proced admin regs on date petitioner through his representative made an offer for an installment_agreement to pay his outstanding tax_liabilities including his tax_liability by letter dated date the revenue_officer formally informed petitioner’s representative that the offer had been rejected petitioner nevertheless alleges that an installment_agreement offer was pending as of date the date the notice_of_intent_to_levy was issued with respect to his liability petitioner has not filed a brief and has otherwise done little to help the court understand his position as best we understand it petitioner believes that on date the 2as a threshold matter it might be questioned whether sec_6331 bars the irs from issuing a notice_of_intent_to_levy as opposed to actually making a levy during the pendency of an installment_agreement offer petitioner’s contentions assume that it does and respondent has not expressly argued otherwise because we conclude that there was no installment_agreement offer pending either when respondent issued the notice_of_intent_to_levy or when he made his final_determination to proceed with the proposed levy we need not and do not give this issue further consideration irs effectively rescinded its date denial of petitioner’s installment_agreement offer by acknowledging that petitioner’s date offer remained pending the record does not support this position the record indicates that by letter dated date petitioner’s representative withdrew his request for a cap appeal indicating that he wished to meet with the revenue_officer ostensibly to discuss with her what might be an acceptable installment_agreement amount in fact petitioner’s representative and the revenue_officer had further communications but were unable to reach agreement on an installment_agreement insofar as the record reveals these discussions did not result either in petitioner’s making a good- faith revision of his date offer or in the revenue officer’s making an offer that might be considered to have been pending when either the notice_of_intent_to_levy or the notice_of_determination was issued we further conclude that no appeal of the rejected installment_agreement offer was pending when respondent issued either the notice_of_intent_to_levy or the notice_of_determination in her date letter rejecting petitioner’s installment offer the revenue_officer advised petitioner that he had days to appeal by scheduling a conference with her manager although petitioner’s representative requested an appeal in his date letter he withdrew the request in his date letter insofar as the record reveals he never filed a new request for an appeal much less within the 30-day deadline set forth in the revenue officer’s date letter petitioner’s representative informally made a new offer for an installment_agreement during the cdp hearing as discussed below however the settlement officer properly rejected it before issuing the notice_of_determination in sum we conclude that there was no offer for an installment_agreement pending when respondent issued the notice_of_intent_to_levy or the notice_of_determination c installment_agreement offer proposed during cdp hearing during the cdp hearing on date petitioner’s representative proposed a new installment_agreement the settlement officer rejected it partly because petitioner failed to provide documentation necessary to determine his ability to pay although petitioner asserts in his petition that he cooperated with the irs in every material respect the record does not support this assertion we conclude that the settlement officer did not abuse his discretion in rejecting the proposed installment_agreement see 123_tc_1 affd 412_f3d_819 7th cir to reflect the foregoing decision will be entered for respondent 3as an additional ground for rejecting the proposed installment_agreement the notice_of_determination cites petitioner’s failure_to_file his federal_income_tax return petitioner attacks this determination on various grounds none of which we find to be well founded in any event because we sustain respondent’s determination on other grounds it is unnecessary to address this issue further
